UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

§
§
UNITED STATES OF AMERICA, §
§
v. § Crim. No. 06-232-10-RCL
§
JAIME MEDINA, JORGE EMIGDIO§ F  k E 
VASQUEZ MOLINA, UBERNEL § '  
PEREZ QUINTERO § ggr §§ 2003
Defendants. § _
§ 

MEMORANDUM AND ORDER

Recently this Court has received letters from defendants Jaime Medina,
Jorge Emigdio Vasquez Molina, and Ubernel Perez Quintero asking that they be
assigned new counsel. The letters, which are attached to this Memorandum and
Order shall be filed in the record of this case.

At a hearing today Mr. Medina and Mr. Vasquez Molina withdrew their
requests for new counsel. Mr. Perez Quintero, however, persisted in his request.
As a sufficient basis for the appointment of new counsel has not been proffered, it
is hereby ORDERED that Mr. Perez Quintero’s request is DENIED.

SO ORDERED this 16th day of October 2009.

@c.a¢~¢l/W'»

RoYCE c. LAMBERTH
Chief Judge
United States District Court